           LEWIS BRISBOIS BISGAARD & SMITH I.LP
         1 LAUREN J. KOBL,ItZ, SB# 256651.
             E-Mail: Lauren.Koblity,(4Newisbrisbois.com
         2 333 Bush Street. Suite 1 100
           San Francisco, California 94104-2872
         3 Telephone: 415.362.2580
           Facsimile: 415.434.0882
         4
           Attorneys for Defendants
         5 UNITE[) VAN LINES and UNIGROUP

         6

         7
                                              UNITED STATES DISTRICT COURT
         8
                                             NORTHERN DISTRICT OF CALIFORNIA
         9

        10
             SUSAN KUNG,                                        CASE NO.3:18-ev-05175-JST
        11
                                Plaintiff,                      STIPULATION AND [PROPOSED]
        12                                                      ORDER OF DISMISSAL
                       VS.
        13
             UNITED VAN LINES; UNIGROUP,
        14
                                Defendants.
        15

        16

        17             IT IS HEREBY STIPULATED TO AND AGREED, by and between Plaintiff Susan Kung

        18 and Defendants United Van Lines and UniGroup that pursuant to Fed. R. Civ. Proc. 41, this action

        19 be dismissed with prejudice, with each party to bear their own attorney's fees, costs and expenses.

        20
             DATED: October 1            , 2018
        21
                                                        Susan Kung, Plaintiff In Pro Per
        22

        23
             DATED: October        A _,2018             LEWIS BRISBOIS BISGAARD & SMITH           LLP


        24

        25                                              By:
                                                                 uren J. Kobl z
        26                                                      ttorneys for efendants UNITED VAN LINES
        27                                                    and UNIGROUP
btvvi   28
BRISB        4846-1789-3747 I                                                                3:1 8-Cv-05 175-1ST
OIS                                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                    1                                        UNITED STATES DISTRICT COURT

                    2                                      NORTHERN DISTRICT OF CALIFORNIA

                    3

                    4   SUSAN KUNG,                                            CASE NO. 3:18-cv-05175-JST

                    5                        Plaintiff,                        ORDER

                    6             vs.

                    7 UNITED VAN LINES; UNIGROUP,

                    8                        Defendants.

                    9

                   10                                                     ORDER

                   11             Based on the foregoing stipulation of the Parties, THE COURT HEREBY ORDERS

                   12 AND DECREES that the case is DISMISSED WITH PREJUDICE, with each party to bear

                   13 their own attorney's fees, costs and expenses incurred.

                   14 DATED:               October 26         , 2018

                   15

                   16
                                                                          JON S. TIGAR
                   17                                                     United States District Judge
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4846-1789-3747.1                                                                    3:18-cv-05175-JST
& SM1H LIP
ATTORNEYS Al LAW                                        STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
